UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-2506



CLAUDE S. CARPENTER,

                                              Plaintiff - Appellant,

          versus


COUNTY SCHOOL BOARD, Fairfax County; DANIEL A.
DOMENECH; JANICE A. WHITFIELD; TERESA M.
MATARAZZO; JOAN T. SHETTERLY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-03-1151-A)


Submitted:   July 28, 2004                 Decided:   August 19, 2004


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendu Mekbib, LAW OFFICES OF WENDU MEKBIB, Vienna, Virginia, for
Appellant.   Thomas J. Cawley, Sona Rewari, HUNTON & WILLIAMS,
L.L.P., McLean, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Claude   S.     Carpenter     appeals       a   district        court   order

dismissing under Fed. R. Civ. P. 12(b)(6) his complaint alleging a

claim under the Age Discrimination in Employment Act, 29 U.S.C. §

621 (2000) (“ADEA”) and several state law claims.                       We affirm.

              We review de novo the district court’s grant of a motion

to dismiss under Fed. R. Civ. P. 12(b)(6).                       Duckworth v. State

Admin. Bd. of Election Laws, 332 F.3d 769, 772 (4th Cir. 2003).                           A

motion to dismiss for failure to state a claim should be granted

only if it appears beyond doubt that a plaintiff can prove no set

of facts in support of a claim that would entitle him to relief.

Conley   v.    Gibson,       355   U.S.   41,     45-46       (1957).         The   factual

allegations set forth in the complaint must be accepted as true,

Zinermon v. Burch, 494 U.S. 113, 118 (1990), and we must view those

allegations      in    the    light   most      favorable        to     the    plaintiff.

Scheurer v. Rhodes, 416 U.S. 232, 236 (1974). This court’s inquiry

on appeal is solely whether the “pleadings adequately state a set

of facts which, if proven to be true, would entitle [the plaintiff]

to judicial relief.”          Duckworth, 332 F.3d at 772.

              As an initial matter, we find the district court did not

improperly convert the defendant’s motion to dismiss to one for

summary judgment.        The court properly requested of Carpenter facts

supporting the complaint’s conclusory allegations.                            See Bass v.

E.I. DuPont de Nemours & Co., 324 F.3d 761 (4th Cir.), cert denied,


                                          - 2 -
124 S. Ct. 301 (2003).         As we stated in Bass, “[w]hile a plaintiff

is not charged with pleading facts sufficient to prove her case, as

an evidentiary matter, in her complaint, a plaintiff is required to

allege facts that support a claim for relief.”                 Id. at 765.

           We find Carpenter failed to allege sufficient facts in

support of his ADEA claim to defeat a motion to dismiss.                 Carpenter

did nothing more than state that he was in a protected class and

that he suffered adverse employment decisions.

     With respect to Carpenter’s defamation claims, we find he

failed to allege facts supporting a defamation claim against any of

the defendants.        The statements of defendants Teresa M. Matarazzo

and Joan T. Shetterly were protected by a qualified privilege. See

Larimore   v.    Blalock,      528    S.E.2d    119,   121    (Va.    2000).      The

statements      made    by   defendant       Janice    A.    Whitfield   were     not

defamatory.

             Carpenter’s request for a declaratory judgment under the

Virginia Human Rights Act, Va. Code Ann. § 2.2-3900(B)(2) (2001),

must fail. Carpenter is not seeking to determine “legal rights” or

“legal relationships.”         Aetna Cas. & Sur. Co. v. Quarles, 92 F.2d

321, 325 (4th Cir. 1937).            His request for a declaratory judgment

only duplicates his attempt to seek relief under the ADEA and

various common law theories.

           Finally, we find that Carpenter failed to allege facts

sufficient      to   support    a    claim     of   intentional      infliction    of


                                        - 3 -
emotional    distress.    Even    if     Matarazzo’s   and   Shetterly’s

allegations were false, the allegations were not outrageous or

extreme.    Russo v. White, 400 S.E.2d 160, 162 (Va. 1991).

            Accordingly, we affirm the district court’s order.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 4 -